DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 19 January, 2021.
Claims 1, 3, 5-7, 9, 11-13, 15, 17, and 18 have been amended, and claims 2, 8, and 14 
have been canceled. Claims 1, 3-7, 9-13, and 15-18 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claims 1 is directed to a method comprising a series of steps; claim 7 and 13 are directed to a system compromising a series of components. Therefore, the claims are directed to a statutory category.

Analysis
Claim 1: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes the steps receiving a loan request, receiving a first loan request including data representative of a first borrower and a first requested loan amount, transmitting the first loan request to a first lender and a second lender, receiving a first decision indicating the first loan request is approved, receiving a second prequalification decision indicating the first loan request is approved, and providing a loan decision to a customer. In other words, the claim describes a process for an automated loan decision with pool of multiple lenders. The recited steps, as drafted, are process that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components. The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction. Other than reciting a “processor” and “merchant interface” nothing in the claim elements preclude the steps from practically being a method for organizing human activity. In context of this claim encompass receiving, identifying, determining, and presenting (providing) the status of loan approval data (output) for the completion of a commercial interaction. The recitation of the generic computer components does not take the claim limitations out of the mental processes grouping. These limitations falls under fall within the “mental processes” and “a method of organizing human activity “grouping of abstract ideas (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
In particular, the claim only recites the additional elements - using a ”computer” ,“processor”, and “merchant interface” to perform the “receiving”, “identifying”, ‘transmitting, “determining”, and “providing” in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claim recites additional limitation of using computer components to perform the steps in an online (network) environment. The processor in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of receiving, identifying (collecting data) and analyzing (determining) data, and presenting data based on the combine data which are mere extra-solution activities. Also, the online (network) limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements ”computer”, “processor”, and “merchant interface” integrated into technical improvement other than automated loan decision with pool of multiple lenders . Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of receiving data and analyzing data and generating data, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that computing components (processors) are anything other than generic processors, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2.

Viewing the limitations as an ordered combination does not add anything further than 
looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to (Step 2B: NO). The claim is not patent eligible.

Dependent claims 3, 9 and 15 recite receiving, by the one or more processors, the 
second decision indicating the first loan request is approved in full or in part, or not approved, by the second lender, wherein providing the indication that the first loan request is approved in full or in part, or not approved, is further based on the second. These limitations are also part of the abstract idea identified in claim 1, and the additional element of ”computer” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 4, 10 and 16 recite wherein the first decision is further determined 
based on predetermined loan approval data criteria of the first lender. These limitations are also part of the abstract idea identified in claim 1, and the additional element of ”computer” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 5, 11 and 17 recite wherein the second decision is further determined 
based on predetermined loan approval data criteria of the second lender. These limitations are also part of the abstract idea identified in claim 1, and the additional element of ”computer” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Dependent claims 6, 12 and 18 recite in response to the second decision, receiving, a 
Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Independent claims 7 and 13 recite system and computer-readable storage media 
storing Instructions equivalents of claim 1 respectively and are similarly rejection using the same rationale as claim 1, supra.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Peterson et al (US2012/0109815), hereinafter Peterson. 
Regarding Claim 1, 7 and 13
Peterson, as shown, discloses the following limitations:
A computer-implemented method for prioritized approval of a loan, the method comprising: (see at least [0002].Peterson discloses a system for matching loan consumers and lenders, and generating and presenting a set of qualified lenders and their loan offers to the loan consumer)
providing, by one or more processors, a merchant branded interface configured to receive a loan request including loan data representative of a borrower and a requested loan amount, wherein the merchant branded interface including input fields for receiving the loan data including one or more input fields for receiving the data representative of the borrower and one or more additional input fields for receiving the requested loan amount; (see at least [0007][0016].Peterson discloses that lenders (a merchant) via the Internet (network) receiving loan consumer application information. A loan consumer accesses the system website (a merchant branded interface) and completes an online loan application (It is common knowledge in the art that when applying loan through the interface, application input fields for receiving the loan data including one or more input fields for receiving the data representative of the borrower).)
receiving, by the one or more processors via the merchant branded interface, a first loan request including data representative of a first borrower and a first requested loan amount; (see at least [0070][0071].Peterson discloses that a first lender (the lender with the best match) is sent a first data feed of the applicant information. The converted consumer information may be referred to as a lender query.)
transmitting, by the one or more processors, the first loan request to a first lender and a second lender; (see at least [0070][0071].Peterson discloses that a lender database is searched to match the loan customer application information and credit report to the lenders participating in receiving loan cons the program. The system then selects only the four lenders that best matched the customer application information, credit report information and CSI score. A query is transmitted to the best matched one of the no more than four lenders. A response is generated and received based on the query. The response may be presented real-time to the customer, both online within the company's web site and via an email transmitted to the customers email address.)
receiving, by the one or more processors from the first lender,  a first decision indicating the first loan request is approved in part, or not approved, by athe first lender; (see at least [0072].Peterson discloses that the first lender analyzes the information utilizing its own score card, underwriting policies and procedures, and generates a decision. The first lender submits an XML file back to the system server with the decision and decision details. If the first lender decision is “Declined,” the first lender sends to the system server a declined data feed which is processed and stored.  When the system server receives the declined notice and determines if there is a second best matched lender. If there is a second best matched lender, a data feed is sent to the second best matched lender for analysis and a decision.)
receiving, by the one or more processors, a second prequalification decision indicating the first loan request is approved in full or in part, or not approved, by the a second lender (see at least [0008] [0073]. Peterson discloses that the evaluation and analysis process includes reviewing the loan customer application information to determine if the customer meets predetermined application criteria. When the system server receives the declined notice and determines if there is a second best matched lender. If there is a second best matched lender 18, a data feed 248 is sent to the second best matched lender 18 for analysis and a decision.)
providing, by the one or more processors, an indication that the first loan request is approved in full or in part, or not approved, based on the first decision and the second prequalification decision (see at least [0083]. Peterson discloses that the system send out an approved decision has been received and notifies the consumer of the approved decision via an email or an equivalent notice. In the alternate, an appropriate message may be posted to the system's web site. The customer 10 receives an approval email, or the like, each time an approval is received)

Regarding Claim 3, 9, and 15
Peterson, as shown, discloses the following limitations:
The computer-implemented method of claim 1, further comprising:  receiving, by the one or more processors, a second decision, the second decision indicating the first loan request is approved in full or in part, or not approved, by the second . (see at least [0072][0073].Peterson discloses that if the first lender decision is “Declined,” the first lender sends to the system server a declined data feed which is processed and stored. When the system server receives the declined notice and determines if there is a second best matched lender. If there is a second best matched lender, a data feed is sent to the second best matched lender for analysis and a decision)

Regarding Claim 4, 10, and 16
Peterson, as shown, discloses the following limitations:
The computer-implemented method of claim 1, wherein the first decision is further determined based on predetermined loan approval data criteria of the first lender. (see at least [0025]-[0032] and [0046]-[0066] .Peterson discloses that application of the filter or filters to the data is a known process. Generally, the filtering occurs by the system determining if the consumer meets a first set of loan criteria including a predetermined level of minimal thresholds. An example of a preferred set of minimal thresholds is met by meeting or exceeding one or all of the criteria
The complete application, credit report, credit score and fraud report is compared to lender specific data criteria prepared by the company via publicly available information, market experience and historical lender loan decision review and analysis based on a standard set of field variables)

Regarding Claim 5, 11, and 17
Peterson, as shown, discloses the following limitations:
The computer-implemented method of claim 1, wherein the second decision is further determined based on predetermined loan approval data criteria of the second lender. (see at least [0025]-[0032] and [0046]-[0066] .Peterson discloses that application of the filter or filters to the data is a known process. Generally, the filtering occurs by the system determining if the consumer meets a first set of loan criteria including a predetermined level of minimal thresholds. An example of a preferred set of minimal thresholds is met by meeting or exceeding one or all of the criteria
The complete application, credit report, credit score and fraud report is compared to lender specific data criteria prepared by the company via publicly available information, market experience and historical lender loan decision review and analysis based on a standard set of field variables)

Regarding Claim 6, 12, and 18
Peterson, as shown, discloses the following limitations:
The computer-implemented method of claim 3, further comprising: in response to the second decision, receiving, a third decision indicating the first loan request is approved in full or in part, or not approved, by the a third lender, wherein providing the indication that the first loan request is approved in full or in part, or not approved, is further based on the third decision. (see at least [0007][0073] .Peterson discloses that the lender database is searched to match the loan customer application information and credit report to the lenders participating in the program. The system then selects only the four lenders that best matched the customer application information, credit report information and CSI score. A query is transmitted to the best matched one of the no more than four lenders. A response is generated and received based on the query. 
 When the system server receives the declined notice and determines if there is a second best matched lender. If there is a second best matched lender, a data feed is sent to the second best matched lender for analysis and a decision. Preferably, the individual lender polling process is repeated up to four times (Lenders 1, 2, 3, 4). )

Response to Arguments
Applicant's arguments regarding Claim Rejections - 35 USC § 101 filed January 19, 2021 have been fully considered but they are not persuasive.
In response to the response that claim 1 is not an abstract idea because amended claim 1 provides a specific technical implementation of a solution by reciting " "providing, by one or more processors, a merchant branded interface configured to receive a loan request including loan data representative of a borrower and a requested loan amount, wherein the merchant branded interface including input fields for receiving the loan data including one or more input fields for receiving the data representative of the borrow and one or more additional input fields for receiving the requested loan amount.” Applicant Response p. 7.
The amended claim 1 is tied to a particular machine or apparatus, such as a "processors", and "merchant interface” cannot feasibly be performed in the human mind because the steps are not practically performed in the human mind are beside the point, for the fact that a method can only be performed using a computer does not necessarily render Section 101 inapplicable. Alice itself instructs that "the fact that a computer necessarily exist in the physical, rather than purely conceptual, realm . . . is beside the point" because such a rule would "make the 
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Applicant’s arguments with respect to claims 1, 3-7, 9-13, and 15-18 through have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner Olabode Akintola, can be reached on (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/SUCKHWAN CHON/Examiner, Art Unit 3691                                                                                                                                                                                                        


/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691